PER CURIAM.
Andre Hall appeals the summary denial of his rule 3.850 motion for post-conviction relief.
Following a jury trial, Hall was convicted of first degree felony murder and attempted robbery with a firearm. In his post-conviction motion, he raised numerous claims of ineffective assistance of counsel. We affirm and write only to address point seven, that counsel provided ineffective assistance by making comments which Hall argues were a concession of his guilt. We have considered the claim ,on the merits and hold that counsel did not concede Hall’s guilt on the charged offense. Compare Florida v. Nixon, 543 U.S. 175, 125 S.Ct. 551, 160 L.Ed.2d 565 (2004); Thompson v. State, 839 So.2d 847 (Fla. 4th DCA 2003); see also Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
We also hold that Hall’s remaining claims of ineffective assistance of counsel have no merit.
STEVENSON, C.J., WARNER, J„ and DELL, JOHN W., Senior Judge, concur.